      CASE 0:18-cr-00265-ADM-SER Document 60 Filed 04/25/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 United States of America,                            Case No. 18-cr-265 (ADM/SER)

                      Plaintiff,

 v.                                                               ORDER

 Syed Ben Al-Amin,

                      Defendant.


 Jeffrey S. Paulsen, United States Attorney’s Office, Minneapolis, Minnesota (for Plaintiff);
 and

 Robert D. Richman, RD Richman Law, St. Louis Park, Minnesota (for Defendant).


STEVEN E. RAU, United States Magistrate Judge

       The above-captioned case comes before the undersigned on Defendant Syed Ben

Al-Amin’s Motion for Subpoena for Confidential Information. (ECF No. 59). For the

reasons stated below, the Court grants the motion.

I.     DISCUSSION

       Defendant moves for an order directing the Minneapolis Police Department to

provide disciplinary records for Officers Paul Gillies and Ryan Keyes. Defendant’s request

for this information resulted in two sheets of paper: one stating there were no complaints

to report for Officer Keyes and the other stating there were internal affairs complaints made

against Officer Gillies which were closed with no discipline. (ECF No. 59, Ex. 1). There

is no information provided on the nature of the complaints or why the complaints were
      CASE 0:18-cr-00265-ADM-SER Document 60 Filed 04/25/19 Page 2 of 3



closed without discipline. Defendant asserts that Federal Rule of Criminal Procedure 17(c)

entitles him to this information.

       For a subpoena to properly issue under Fed. R. Crim. P. 17(c), it cannot be a general

“fishing expedition,” United States v. Nixon, 418 U.S. 683, 699 (1974), but instead, it must

identify with some specificity the information sought, and that information must be

relevant and admissible, see United States v. Stevenson, 727 F.3d 826, 831 (8th Cir. 2013).

       The Court finds the information Defendant seeks is relevant, admissible, and

requested with adequate specificity. The disciplinary records sought are relevant because

they can be expected to have bearing on the credibility of the officers’ testimony at trial.

For instance, in deciding Defendant’s motion to suppress evidence, the Court described

Officer Gillies’ testimony as “problematic” because his testimony was inconsistent with

body camera footage. (Order dated April 23, 2019, ECF No. 58). The records sought are

admissible in the cross-examination of these officers, even if the complaints against the

officers did not result in any discipline. See Fed. R. Evid. 608. The records sought are also

requested with adequate specificity because Defendant only seeks disciplinary records,

which may shed light on the officers’ credibility. The Court therefore grants Defendant’s

Motion for Subpoena for Confidential information.

II.    ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Defendant Syed Ben Al-Amin’s Motion for Subpoena for Confidential

          Information (ECF No. 59) be GRANTED.


                                             2
     CASE 0:18-cr-00265-ADM-SER Document 60 Filed 04/25/19 Page 3 of 3



      2. On or before May 1, 2019, the Government shall produce to Defendant the

         complete disciplinary records for Officer Gillies and Keyes, including but not

         limited to all complaints, reports, investigative materials, and findings,

         regardless of whether they resulted in discipline.



Dated: April 25, 2019

                                                       s/ Steven E. Rau
                                                       STEVEN E. RAU
                                                       United States Magistrate Judge




                                            3
